ring and dissenting. I agree with and join parts I, II A 1, IIB 1, IIC and III of the majority opinion. Thus, I agree with the majority that: (1) the government contractor defense protects government contractors who sell equipment to the United States government that is ultimately destined for sale to a foreign country; (2) “the trial court correctly determined that there was no genuine issue of material fact over whether the government had approved reasonably precise specifications for each of the defendants’ products,” within the meaning of Boyle v. United Technologies Corp., 487 U.S. 500, 108 S. Ct. 2510, 101 L. Ed. 2d 442 (1988); (3) General Dynamics Corporation (General Dynamics) has satisfied the government contractor defense as a matter of law; (4) the trial court correctly determined that no reasonable jury could find that the defendants had failed to warn the government of danger in the use of the equipment, known to them but not the government, thereby satisfying the third Boyle prong; and (5) the government contractor defense precludes the plaintiff’s failure to warn claims as against all of the defendants.
*787I disagree, however, with parts II A 2, II B 2 and II B 3 of the majority opinion. Thus, I disagree with the majority that, with respect to the defendants United Technologies Corporation (United Technologies) and Chandler-Evans, Inc. (Chandler-Evans), a reasonable fact finder could find that: (1) the maximum operating hours (MOH) was a reasonably precise specification, within the meaning of Boyle; and (2) apart from the MOH, the fuel pump failed to conform to other reasonably precise specifications. I would hold that, based on this record, the trial court properly rendered summary judgment in favor of all of the defendants, and would affirm the trial court’s judgment. I therefore dissent.1
The MOH
The gist of the majority’s argument with respect to the MOH is that “in addition to being the maximum operating hours a pump was to be run before being pulled for inspection and maintenance, a reasonable fact finder could conclude that the MOH also signified the minimum number of safe operating hours before which the fuel pump would not need to be overhauled in order lo ensure against engine failure.”2 (Emphasis added.) What this does not explicitly say, but what it implicitly acknowledges, is that if “maximum” does mean “maximum,” the MOH cannot be a “reasonably precise specification” within the meaning of Boyle *788because it would only be susceptible to being interpreted as a directive to the user not to permit the pump to go beyond 600 hours of operation before inspection or overhaul. Such a directive, however, would not say anything about what is guaranteed before that maximum time has been reached. Thus, under that meaning the MOH could not be a “specification,” and could only be a “maintenance guideline” or some other non-specification standard, such as a “precatory goal,” “performance specification,” or “qualitative safety goal” because, by definition, it would not be something to which the contractor could fail to conform.
What the majority opinion—reading “maximum” to mean “minimum,” in order “to ensure against engine failure”—does say, however, is that this record permits the inference that the government, United Technologies and Chandler-Evans intended3 the MOH to be a warranty of safe operation for a specified period of time. Thus, according to the majority opinion the MOH means the following: if any particular fuel pump fails before 600 hours of operation, for any reason (not solely due to cavitation, because as the entire record makes clear, the MOH was set, not just to account for the risks *789incurred due to cavitation, but in light of all other risks as well), the contractors have failed to provide a product that “conformed” to a “reasonably precise specification” within the meaning of Boyle.
In my view, this inference is unsupported by and contrary to the record, and is unsupported by and contrary to the applicable case law. Whether one calls the MOH a “maintenance guideline,” as did the trial court, or a “precatory goal,” “qualitative safety goal,” “performance specification,” or any one of a number of other terms that the federal courts have used to distinguish a particular standard from a Boyle specification, the only permissible inference from this record, read in light of the applicable case law, is that the MOH is not a “reasonably precise specification” within the meaning of Boyle.
First, to transform “maximum” into its antonym, namely, “minimum,” and thus to render the MOH a time warranty of performance, has to strike one as an odd way, to say the least, for the contracting parties to go about creating such a warranty. This is particularly true in this case, because nowhere in the voluminous documentation supplied by the parties is there any document labeled the “MOH. ” A time warranty of performance for such a unique and vital part of the F-16 engine, namely, not just a fuel pump but “a fuel controller [that is] intimately involved with the operation of the engine [and is] a lot more complex than the basic pump,” would certainly constitute an important contractual provision—both to the government and the contractors. It is not only counterintuitive but counter to this record to believe that the parties would, in order to create such an important provision: (1) never define the warranty in any document; (2) never use language that even suggests such a warranty; and *790(3) instead, use language that, in its ordinary usage, means exactly the opposite of what they intended.4
Although it is perhaps a widespread belief that the United States government sometimes moves in strange and wonderful (in the sense of instilling wonder, not in the sense of “terrific”) ways, there is no justification in this record for inferring such a startling and unusual course of conduct, particularly in light of the *791fact that the MOH was arrived at by consensus of the contracting parties. Thus, under the majority’s reading of this record, one has to indulge in the illusion that, not only did the government intend to mean the opposite when it used the term “maximum,” but that the contractors also understood that to be the case, and acquiesced in that usage despite the absence of a single piece of paper that said so. Although such a scenario could be envisioned, before we permit the drawing of such a bizarre inference from a printed record we ought to require a showing that justifies it. That showing is lacking here.
The evidence in the record that the majority offers to justify its conclusion that “maximum” means “minimum”5 consists of certain deposition testimony of Kenneth E. Binns, an engineer assigned by the government to the development of the F-15 fuel pump, *792and certain deposition testimony of Paul Baxter, the systems program office engineer in charge of the durability aspects of the F100 engine.
Baxter’s deposition testimony was as follows: “Q. Have you heard the acronym, or whatever it may be, called MOH? A. Yes. Q. And what does MOH refer to? A. Maximum operating hours. It is a term that we use to define the maximum time that we would like to see accumulated on a piece of equipment before it undergoes some overhaul or inspection. Q. At the time you became involved with the engine controls for the F100 engine, what was the MOH then set for the [Chandler-Evans, Inc.] MFP main fuel pump? A. I don’t recall. Q. Do you recall if the government had a goal or expectation concerning the fuel pump MOH? A. We wanted it to be greater than what it was at that time.” “Q. At the time you were actively setting the MOH for the fuel pump being in the F-15 application, do you recall what the MOH value was . . . ? A. No sir, I don’t. I know that we had a goal for life, but I don’t remember specifically what that number was. Q. Do you recall what the goal for life was? A. No, I do not. I can give you a guess. Guess is probably 1000, 1200 hours, somewhere along through there. Q. And that would be an MOH goal? A. Yes. Q. And what would that mean in relation to a pump components’ service life, overall service life? A. Rephrase your question. Q. If a fuel pump MOH were 1000 hours, what relation would 1000 hours of service on that pump have to what the Government expected the pump’s total hours of service life to be before complete replacement? A. By 1000 MOH we meant it was our desire that the pump be installed on an engine and operate for 1000 total operating hours before it had to be removed and sent for overhaul. Okay.”
*793This testimony, rather than supporting an inference that “maximum” means “minimum” and that the MOH was a time warranty of performance, demonstrates the contrary. According to Baxter’s testimony, the MOH was “the maximum time” the government “would like to see accumulated” on the fuel pump before it underwent “some overhaul or inspection.” (Emphasis added.) It was viewed as a “goal or expectation,” as a “goal for life,” and it expressed the government’s “desire” that the pump operate for the stated number of hours before it was removed for overhaul. (Emphasis added.) This testimony brings the MOH clearly within any of the categories that the courts have recognized as a matter of law are not “specifications” within Boyle. Furthermore, this general view of the MOH is consistent with all of the documentation and testimony presented in the record regarding the MOH, and none of that material supports the view that “maximum” means “minimum” and that the MOH was, therefore, a time warranty of performance.
Binns’ deposition testimony, while arguably closer to the reading ascribed to it by the majority, nonetheless does not support that reading when considered in its proper context. That testimony was as follows: “Q. And is it fair to say that the MOH value arrived at by a consensus and directed from time to time by the Government was a conservative value? A. Yes. . . . Q. And the MOH value was arrived at by the evaluation of testing and field service data and inspection of main fuel pumps? ... A. Yes. ... Q. Do you recall participating in discussions which led to setting the MOH for the main fuel pump at 600 hours? A. I do for the F-15. I’m not sure, I don’t remember the F-16. Q. The MOH value number of hours was set, was it not, such that when the fuel pump would reach that number of hours it would not have failed? A. Correct. Q. And the MOH value was at the time at a particular number of hours *794purposefully to require an inspection or overhaul or some type of maintenance item before a pump was believed to be in danger of failing, is that correct? A. Right. Q. Consequently, there was no concern of flight safety if a main fuel pump were operating within its approved MOH, is that correct? A. Correct. Q. And the efforts that were being pursued in the component improvement program with respect to the reliability and durability of the main fuel pump were not involved with safety of flight problems or concerns before the Egyptian incident in January of 1983? A. Right. Q. And the setting, establishing of an MOH in and of itself was not in an effort to avoid and protect from safety of flight issues involving the main fuel pump? A. Yes.”
I can find nothing in this testimony that reasonably supports the inference that “maximum” means “minimum,” and that, therefore, the MOH was a time warranty of safe performance. The facts that, as Binns testified, the MOH was set such that the pump would not have failed before that number of hours, to require an inspection or overhaul “before” it was in danger of failing, and that there was no concern for flight safety if the pump were operating within its MOH, do not support such an anomalous inference. Instead, those facts are fully consistent with the normal meaning of MOH, as articulated by Baxter above, and as shown by the rest of the record, and can only be reasonably understood as such. Of course the maximum number of hours of operation before being brought in for inspection and overhaul would be set at a point before the parties felt it was in danger of failing. Who would rationally expect otherwise, namely, that the government and contractors would, by consensus, arrive at a number of hours beyond which the pump should not be operated without inspection, and in doing so use a number of hours that the parties felt was unsafe for continued operation?
*795To put it another way, it is reasonable to assume that, in setting such a figure, the government and its contractors would always arrive at a figure that they considered to be safe, and it is unreasonable to assume that they would ever arrive at a figure that they considered to be unsafe. This is all that Binns’ deposition testimony can reasonably be read to suggest. Thus, to say, as the majority does, that the MOH could be construed as a specification, as opposed to a maintenance guideline, because the parties set it at a point that they considered to be safe, would mean that a maintenance guideline (in the sense used here—the maximum number of hours beyond which the pump should not be operated without inspection) would always be, by definition, a Boyle “specification,” because such a guideline would always be set at a value considered safe by the government and the contractors. Binns’ testimony simply cannot carry the weight of such a chain of inferences.
As I indicate above, the rest of the record indicates that the MOH was considered by the parties to be consistent with Baxter’s testimony, and inconsistent with the notion of the MOH as a “minimum” and a time warranty of performance. The only reasonable view of this record is that the MOH was, in effect, a benchmark for inspection, established in order to obtain information as to the operation of the fuel pump, which had been set at a level of perceived safety.6 The record is *796uncontradicted that the MOH was set following inspections of the pump after the design and manufacture of those pumps had been accepted as conforming to specifications, and had been placed in operational aircraft.7 There is nothing in this record to support the notion that “maximum” means “minimum,” or that the MOH was perceived as a warranty of safe operation for the period of time set by the MOH.8 There sim*797ply is no basis for an inference that either the government, United Technologies or Chandler-Evans ever considered it as such. The MOH can be reasonably viewed only as an outer limit or goal of expected safe operation beyond which the unit should not operate without inspection, and not as an inner limit, as the notion of “minimum” hours to overhaul would suggest. Indeed, the fact that the MOH could change over time, depending on what the various inspections might disclose, militates strongly against considering it as such a warranty.9
Second, the conclusion of the majority that the MOH can be construed as a specification is contrary to the applicable case law. In my view, the closest case to this case is Landgraf v. McDonnell Douglas Helicopter Co., 993 F.2d 558 (6th Cir.), cert. denied, 510 U.S. 993, 114 S. Ct. 553, 126 L. Ed. 2d 454 (1993). In that case, the widow of a United States Army chief warrant officer killed in a 1988 helicopter crash brought a wrongful death action against the manufacturer of the helicopter. The United States District Court had rendered summary judgment for the contractor on the basis of the government contractor defense. The question on appeal was whether “a pre-existing Military Specification (MIL-S), which *798was incorporated by reference in the Detail Specification for the helicopter involved in the fatal crash, constituted a ‘reasonably precise specification’ that the manufacturer was required to meet.” Id. The helicopter had been manufactured by the defendant in 1969.
The decedent was aboard the helicopter as a technical observer on a training flight. When the helicopter lost power and began to descend, “[t]he speed of the main rotor dropped sharply and one of the main rotor blades struck the tail boom and severed it,” causing the helicopter to crash violently. Id., 559. It was undisputed “that the fatal crash was caused by the striking and severing of a portion of the tail boom.” Id., 563. Moreover, the defendant conceded that the “Detail Specification for [the helicopter] incorporated MIL-S-8698 by reference.” MIL-S-8698 was titled “Structural Design Requirements, Helicopters, dated 1 July 1954,” and the applicable paragraph, captioned “Rotor blade clearance,” provided that “[t]he design of the rotor system(s) shall be such that, upon installation on the helicopter, there shall be sufficient clearance of the blades to the ground, to each other, and to other parts of the helicopter .... During operation in all flight regimes, the clearance between main rotor blades and other parts of the helicopter shall not be less than 9 inches, and preferably 12 inches .... The design of the rotors shall be such as to preclude the possibility of the blades striking each other or any part of the helicopter . . . .” Id., 560-61. Moreover, the contract documents provided a method by which the defendant could have sought a deviation from the Detail Specification and, indeed, there were forty-three pages of such deviations, but none involving this provision. Id., 563.
The plaintiff argued that, based on the documentary evidence, and on the admissions of the defendant and its experts that the provision had been incorporated *799into the “Detail Specification^], ” which the plaintiff contended were “ ‘reasonably precise’ ” and with respect to which the defendant had not sought a deviation, the defendant had failed to comply with those specifications. Thus, the plaintiff argued, there was a sufficient basis to resist a summary judgment on the second prong of the government contractor defense. Id., 563.
The defendant argued that, “while MIL-S-8698 . . . contains some specific details (9 to 12 inch clearance), taken as a whole it is only a precatory statement of the Army’s goal of obtaining helicopters that are safe from rotor blade/tail boom contact in normal flying conditions,” and that when a helicopter goes into descent without power there is always a possibility of the rotor blades striking other parts of the aircraft. Id., 561. Further, the defendant relied on its years of contact with the Army in the procurement, testing and production of the particular type of helicopter. Id., 562.
The court acknowledged the specificity of this provision, and acknowledged further that if the case “were controlled by strict contract principles,” those principles would be binding on the defendant because “[t]he language incorporating MIL-S-8698 appears to be clear and unqualified,” and “it would be hard to sustain the defendant’s position.” Id., 562. The court concluded, nonetheless, that as a matter of law under the government contractor defense this provision was “a preca-tory statement only” and was not, therefore, a reasonably precise specification within the meaning of Boyle. Id., 564.
The court’s reasoning was as follows. The record disclosed that, in 1967, the Army had been informed by Hughes Tool Company (Hughes), the defendant’s predecessor that had manufactured the helicopter, that flight tests indicated that “a rotor blade could strike *800the tail boom of a helicopter during unusual conditions.” Id., 563. The Army, nonetheless, in 1969 had only authorized additional tests by Hughes to investigate rotor tail/boom clearance, “the final result of [which] will be the determination of possible changes to the [helicopter] configuration leading to a reduction in the probability of tail boom strikes.” Id.
The court in Landgraf stated further: “Although Hughes reported to the Army that there was a clearance of as little as three inches in one or more of the simulated autorotationai landings—not the 9 to 12 inches mentioned in MIL-S-8698—the Army ordered no further changes in the configuration. This is strong evidence that the Army considered the contents of MIL-S-8698 as stating a desirable goal and a recommended way of achieving it, but not precise specifications. We do not believe the Army treated the MIL-S-8698 as formulating mandatory requirements. By permitting production to continue without any change in design following the 1969 tests, the Army made a discretionary decision to not insist on the clearance recommended in MIL-S-8698. Regardless of the original purpose of incorporating that specification into the governing documents for the [helicopter], by acquiescing in the continued production without change and acceptance and certification of helicopters produced thereafter, the Army treated MIL-S-8698 as a precatory statement.” Id., 564. Further, the court noted that “[w]hen Hughes conducted the simulated landing tests that produced only a three inch clearance, the Army did not order additional testing or design changes. This was an exercise of discretion. Boyle makes clear that the government contractor defense is intended to protect military contractors from state tort liability when they produce equipment conforming to design specifications adopted by gov*801ernment agencies in exercise of their discretion. This is such a case.”10 Id.
The facts and reasoning of Landgraf are directly applicable to this case in two ways. First, this case demonstrates that, despite what appears to be, and what would under normal contract and tort principles clearly be, precise “specification” language, in order to determine whether such a provision is a Boyle specification the court must view it in the context of its use and intended meaning by the government and contractor. In this respect, the present case on appeal is an a fortiori case with respect to Landgraf because in Landgraf there was very specific quantitative and mandatory language in a specific contractual document. In our case, we have no document; the available language is precisely contrary to the meaning sought to be ascribed to it; and that meaning can only be arrived at by reading it into one isolated deposition passage taken out of context and in a manner contrary to the rest of the record.
Second, even if we were to indulge in the inference that “maximum” could have meant “minimum,” the government’s treatment of the MOH in this case following the incident in Israel in 1982, nearly one year before the crash in Egypt in this case, precisely parallels the government’s treatment of the much more specific MIL-S-8698 in Landgraf. In this regard, the following facts are undisputed. In May, 1982, an inlet vented side plate (IVSP) vane pump installed on an Israeli-owned F-16 failed to start on the runway, after 341 hours of operation, due to heavy cavitation erosion. As a result, *802a team of United Technologies and Chandler-Evans personnel inspected the pumps in service in Israel. Their report, dated July 21, 1982, discloses that they inspected forty-one pumps, and found that twenty-one, or approximately 50 percent, had cavitation erosion severe enough “to prevent continued use out to MOH.”11 The cause of the cavitation erosion was not determined. The Israelis were instructed to inspect the pumps at 300 hours of operation, rather than to await the 600 MOH, and they further agreed to “continue a 300 hour vane inspection of pumps for at least a year,” to “[p]ublish a report of findings to date,” and to “inspect sample pumps already documented at 50 hour intervals out to MOH.” In addition, the Israeli pumps were replaced with modulated bypass pumps on an expedited basis. Thereafter, later in 1982, the defendants determined that the accelerated cavitation erosion of the Israeli pumps was due in large part to the particular type of fuel that the Israeli aircraft were using, and, in October, 1982, the Israeli government was so informed.
Because of strict United States government directives prohibiting the defendants from releasing information to foreign governments, the defendants were required to channel the results of their investigation through the government. Thus, the government directed the defendants to coordinate all information developed as a result of the investigation through the United States Air Force F-16 team stationed in Israel. Accordingly, the government was fully aware of the entire Israeli incident and all of the information yielded by the investigation. The result was that, on January 10, 1983, before the crash in Egypt in this case, the Air Force issued a written order requiring all F-16s to be retrofitted with the modulated bypass configured *803pumps “[a]t [the] time of first return to depot for major overhaul or repair.”12 The government did not suggest or order a revision of the MOH downward. Nor did it suggest that the defendants had breached any warranty to it by having produced fuel pumps that did not perform safely up to the MOH.
Thus, even though the government was fully aware, from July, 1982, forward, that the pumps were subject to accelerated cavitation erosion that prevented meeting the MOH, the government retained the existing MOH, permitted the fuel pumps to continue in use and simply ordered them retrofitted at their next overhaul. This conduct by the government brings this case squarely within the rationale of Landgraf.
Although the Air Force knew that the pumps did not meet the MOH, “the [Air Force] ordered no further changes in the [MOH]. This is strong evidence that the [Air Force] considered the contents of [the MOH] as stating a desirable goal and a recommended way of achieving it, but not [a] precise [specification]. We do not believe the [Air Force] treated the [MOH] as formulating mandatory requirements. By permitting [use] to continue without any change in [the MOH] following the [Israeli investigation], the [Air Force] made a discretionary decision to not insist on the [performance] recommended in [the MOH].” Landgraf v. McDonnell Douglas Helicopter Co., supra, 993 F.2d 564.
Furthermore, when the defendants furnished to the Air Force the results of the investigation that disclosed that, under certain circumstances, the MOH was not being met, the Air Force did not revise the MOH. “This was an exercise of discretion. Boyle makes clear that the government contractor defense is intended to pro*804tect military contractors from state tort liability when they produce equipment conforming to design specifications adopted by government agencies in the exercise of their discretion. This is such a case.” Id.
This emphasis on the protection of the government contractor when it follows discretionary decisions by the government is central to the government contractor defense. In determining whether a particular standard is a reasonably precise specification “for purposes of the government contractor defense, the proper focus is on the protection of discretionary governmental functions for which the defense is intended. If a defect is one inherent in the product or system that the government has approved, it will be covered by the defense. Where a defect is merely an instance of shoddy workmanship, it implicates no federal interest. This distinction between ‘aberrational’ defects and defects occurring throughout an entire line of products is frequently used in tort law to separate defects of manufacture from those of design. . . . Stated another way, the distinction is between an unintended configuration, and an intended configuration that may produce unintended and unwanted results.” (Citation omitted.) Harduvel v. General Dynamics Corp., 878 F.2d 1311, 1317 (11th Cir. 1989), cert. denied, 494 U.S. 1030, 110 S. Ct. 1479, 108 L. Ed. 2d 615 (1990).
This passage is central to an understanding of the government contractor defense, especially as it applies to this case. This passage says that once the government contractor comes forward with proof that it met the three elements of the Boyle test, which concern design specifications, in order for the plaintiff to defeat the contractor’s defense the plaintiff must establish that, with respect to any of those design specifications, the contractor did not “conform”—that is, the contractor produced a manufacturing defect with respect to that specification. That is what the plaintiff is trying *805to do here: establish that the MOH is such a design specification—a Boyle specification—and that the contractor did not, with respect to this aircraft, conform to it—i.e., produced a manufacturing defect.
In the case before us, there is no evidence that the failure to meet the MOH was an instance of a manufacturing defect, of shoddy workmanship, or that it constituted an “unintended configuration.” To the contrary, all of the evidence is that the MOH was a goal that was not met. It was not a Boyle specification. Therefore, the failure to conform to it does not defeat the defendants’ showing of the three elements of the Boyle test. Put another way, the failure to meet this goal was an unintended and unwanted result of the construction of the F-16 within its intended configuration, i.e., according to those standards that were “reasonably precise specifications.”
In this connection, the trial court concluded that there was no evidence produced before it of any manufacturing defect. An examination of this record demonstrates that this conclusion is correct. Indeed, as United Technologies points out in its brief in this court, the plaintiff’s expert, John M. Wetzler, was not designated to testify at trial that the pump or engine in Dighidi’s F-16 did not meet the government’s specifications. The record confirms that. The plaintiff’s responses to United Technologies’ request for interrogatories indicates that the plaintiff offered Wetzler as an expert to testify to design defects, not manufacturing defects.
The conclusion that the MOH cannot be properly viewed as a “reasonably precise specification” within the meaning of Boyle is consistent, moreover, with the other prevailing case law on the government contractor defense. In each of the following military aircraft cases, the government contractor defense was upheld as a matter of law, either by way of summary judgment *806or by way of reversal of a judgment for the plaintiff and direction of a judgment for the defendant, and in each case the court rejected, as a matter of law, the plaintiffs claim of a failure to conform to a reasonably precise specification that was much like the MOH in this case. Kleemann v. McDonnell Douglas Corp., 890 F.2d 698, 703 (4th Cir. 1989) (failure of landing gear on F/A-18; “general qualitative specifications” held not to be reasonably precise specifications), cert. denied, 495 U.S. 953, 10 S. Ct. 2219, 109 L. Ed. 2d 545 (1990); Sundstrom v. McDonnell Douglas Corp., 816 F. Sup. 577, 584 (N.D. Cal. 1992) (failure of ejection seat on F-16C aircraft; “qualitative, precatory goals” held not to be reasonably precise qualifications); In re Aircraft Crash Litigation, Frederick, Maryland, 752 F. Sup. 1326, 1338 (S.D. Ohio 1990) (malfunction of flight control system on EC-135N aircraft; “performance specification” held not to be reasonably precise specification), aff'd sub nom. Darling v. Boeing Co., 935 F.2d 269 (6th Cir. 1991).
Cases such as these, as well as Landgraf are particularly instructive in our determination of whether the government contractor defense was properly applied in this case, as I believe it was. The defense is a matter of federal common law, designed to protect uniquely federal interests, including the procurement of military hardware. Harduvel v. General Dynamics Corp., supra, 878 F.2d 1315. “The government contractor defense is a matter of federal common law, and so is the denomination of a defect as one of design or manufacture for purposes of applying the defense. Were this not so, state law could operate either to defeat the defense or to expand it improperly, and the defense could not be applied with the uniformity that is a key justification for application of federal common law.” Id., 1317. State courts are not permitted to shrink the defense to less than its proper dimensions. That, however, is precisely what the majority has done in this case.
*807Other Reasonably Precise Specifications
I also disagree with the reasoning and conclusions of the majority regarding the “other government specifications,” that is, specifications other than the MOH, to which the plaintiff claims the defendants did not conform, and the effect thereon of the form DD-250. I submit that, even if these “other” standards are considered to be Boyle specifications, the trial court was correct that the signing of the DD-250 established that the defendants had conformed to them. Moreover, as with the MOH, even if the DD-250 is not dispositive, there is no reasonable basis for finding that these “other government specifications” are Boyle specifications.
It is undisputed in this record that, as the majority itself states, the “government also required design alterations on the IVSP after the initial bench qualification test. Each of the defendants ’ products was given final and separate approval by the government after extensive testing. Both flight and ground inspections were completed for each E-l 6 by the Air Force plant representative at General Dynamics, and, upon approval of each aircraft, the government executed a DD-250 certifying that the aircraft conformed to all applicable specifications.”
Indeed, the deposition testimony of Samuel Arline indicates clearly that this preapproval testing and resulting approval by the government also took place with respect to the pump. He testified that, before acceptance by the government, “engines are tested in Hartford against a test specification. The government representative in Hartford reviews our results of the testing and all of the other paperwork associated with the engine. And if he’s satisfied with that it’s all in order and it meets the test requirements, then he will sign *808the DD-250 . . . [saying] [w]e accept it.” Specifically with regard to the pump, Arline testified that “we have imposed on us a government quality document that requires that the parts that are delivered are essentially signed off—in this case, the pump, is signed off by a government representative at the supplier’s plant before delivery. He signs the paperwork saying as far as he knows this pump was built and tested in accordance with all of the specifications in existence at that time.”
It is true, as the majority argues, that the signing of a DD-250 does not automatically constitute approval under Boyle. That does not mean, however, that it cannot, under appropriate circumstances, constitute such approval as a matter of law. These are such circumstances.
“[A]ctive governmental oversight is relevant to all three elements of [the] defendant’s burden [of establishing the government contractor defense]” including government approval of reasonably precise specifications. Kleemann v. McDonnell Douglas Corp., supra, 890 F.2d 701. Extensive governmental participation in the approval process enhances the likelihood of product conformity to the specifications. Id. Where there has been pervasive governmental involvement in design and manufacture, including substantive governmental review of all design decisions and substantial governmental involvement in presigning testing, the signing of a DD-250 constitutes approval. In re Aircraft Crash Litigation, Frederick, Maryland, supra, 752 F. Sup. 1360-61.
It is true that a “rubber stamp” approval by the government will not suffice for approval under Boyle. Trevino v. General Dynamics Corp., 865 F.2d 1474, 1479 (5th Cir. 1989). The “rubber stamp” doctrine, however, serves to separate out those cases in which *809the government exercises no significant discretion in signifying approval; see id. (design delegated to contractor, and government agent merely checked approval box at bottom of each page of design); from those cases in which the court “necessarily inquires into whether the Government adequately exercised its discretion and thereby limit[ed] the contractor’s ability to accommodate safety in a different fashion.” (Internal quotation marks omitted.) Lewis v. Babcock Industries, Inc., 985 F.2d 83, 87 (2d Cir.), cert. denied, 509 U.S. 924, 113 S. Ct. 3041, 125 L. Ed. 2d 727 (1993). When, before signifying its approval, the government participates extensively in testing for conformity to specifications, there is no rubber stamp, and acceptance can constitute approval as a matter of law. Kleemann v. McDonell Douglas Corp., supra, 890 F.2d 702-703; Harduvel v. General Dynamics Corp., supra, 878 F.2d 1320-21; Sundstrom v. McDonnell Douglas Corp., supra, 816 F. Sup. 583; In re Aircraft Crash Litigation, Frederick, Maryland, supra, 752 F. Sup. 1360-61.
It is undisputed in this record that the government’s approval, evidenced by the signing of the DD-250, in this case was preceded by extensive governmental involvement in the design and manufacture stages, and by extensive governmental involvement in the preap-proval testing process. Thus, these facts go far beyond a rubber stamp approval, and constitute governmental approval as a matter of law.
Moreover, even if the DD-250 were not dispositive under the facts of this case, review of the record before the trial court can only lead to the conclusion that none of the standards that the plaintiff alleges to have been violated by the defendants constitutes a Boyle specification. The trial court therefore correctly concluded that “[t]here [was] no evidence in the record that the failure of the main fuel pump was due to a manufacturing defect.”
*810First, it is difficult to fashion a response to the majority’s contention that the plaintiffs claim that “the pump was defective [because] cavitation rates were excessive and therefore caused excessive damage to the IVSP configured MFP-330” precludes summary judgment in this case. I cannot conceive of how this general claim raises an issue of material fact as to whether a reasonably precise specification was disregarded by the defendants, resulting in a manufacturing defect. This is no more a claim that the defendants violated a reasonably precise specification than is a claim that the roof was defective because rain came in and therefore caused me to get wet. Similarly, the claim that “the pump did not perform within the required usage and fuel parameters” is basically a claim that the pump did not work properly. As a matter of law, these assertions do not constitute reasonably precise specifications.
With respect to the laundry list of “purchase performance specifications” cited by the majority and by the plaintiff in a footnote in his brief,13 these are no more Boyle specifications than the MOH. All of these pur*811chase performance specifications arise from a document promulgated in August, 1972, by Pratt and Whitney Aircraft (Pratt & Whitney), almost two years before the government approved the first production F100 engine that incorporated the MFP-330 in June, 1974. “It is . . . the Detail Specifications, as ultimately evolved through the give and take between the Air Force and its contractors, to which [the] Defendants’ equipment must conform under Boyle.” In re Aircraft Crash Litigation, Frederick, Maryland, supra, 752 F. Sup. 1369, citing Kleemann v. McDonnell Douglas Corp., supra, 890 F.2d 702. These “specifications” relied on by the plaintiff are exactly the sort of performance goals or performance specifications that have been expressly rejected under the post -Boyle case law as having any relevance to the government contractor defense.
For example, the provision that “all metallic or parametallic parts have a minimum operational life of 4000 hours and be designed for a life of 6000 hours” is wholly unexplained by the majority and, as far as I can tell, by anyone else in this case. I do not know what it means, and I submit that neither does anyone else on this court. Neither the majority nor the plaintiff offers any deposition testimony or other record citation explaining its origin, how or when it was arrived at, what its technical meaning is, or what it was considered to mean by the government and contractors. Furthermore, as is indicated above, there was no evidence that any failure to conform to such a provision caused the crash of this F-16. It is beyond me, therefore, how the trial court, on the basis of the record established by the plaintiff, could have considered this to raise any issue of material fact.
The remainder of these other “engine specifications,” namely, that: the pump supply the required amount of fuel at the required pressures for the operation of the *812engine throughout its complete operating range with or without assistance from the boost pump; the pump operate continuously, efficiently and safely in accordance with its specified performance characteristics under the environmental standards specified; the pump permit the engine to ‘air-start’ within certain parameters after pump failure; the pump perform normally within a range of temperature, altitude, air flow and flight maneuver conditions; and the pump function in world wide corrosive and erosive environments without elaborate protective procedures; are, similarly, precatory in nature. Presenting these as Boyle specifications is simply contrary to the law on what such a specification is and is not, as Chandler-Evans correctly points out in its brief in this court.
Without belaboring the point, I submit that the applicable case law makes it clear that these types of provisions are not Boyle specifications. See, e.g., Kleemann v. McDonnell Douglas Corp., supra, 890 F.2d 702; Harduvel v. General Dynamics Corp., supra, 878 F.2d 1320; Sundstrom v. McDonnell Douglas Corp., supra, 816 F. Sup. 597; In re Aircraft Crash Litigation, Frederick, Maryland, supra, 752 F. Sup. 1326. As these cases make clear, and as the record of this case also makes clear, general standards such as these are considered general precatory goals or performance specifications, and not Boyle specifications. They often derive from the government’s request for proposal (RFP). An RFP serves merely as the general outline of the aircraft or component thereof that the government seeks to purchase, but which, in a case such as the F-16 engine, is something that has never been designed and manufactured before. After an RFP has been issued and responded to, and a contractor chosen, the “back and forth” process described by the majority takes place and results ultimately in the “rea sonably precise specifications” contemplated by Boyle.
*813“Only the detailed, quantitative specifications—and not those calling for such vagaries as a failsafe, simple or inexpensive product—are relevant to the government contractor defense. . . . Nonconformance to precise specifications must mean more than that the design does not work in compliance with some general admonition against an unwanted condition.” (Internal quotation marks omitted.) Kleemann v. McDonnell Douglas Corp., supra, 890 F.2d 703. Considering these “other” standards as “reasonably precise specifications” within the meaning of Boyle, as the majority does, eviscerates Boyle for all practical purposes and is contrary to the federal common law governing the government contractor defense.
Accordingly, I dissent, and I would affirm the judgment of the trial court.

 I apologize for the length of this response to the majority opinion. To paraphrase Blaise Pascal (1623-1662), if I had had more time I would have written a shorter dissent. See Bartlett’s Familiar Quotations (15th Ed. 1980) p. 299 (“I have made this letter longer than usual, because I lack the time to make it short.” Blaise Pascal, Lettres Provinciales [1656-1657] n.16.); see also id., p. 299 n.3 (“Not that a story need be long, but it will take a long while to make it short.” Henry David Thoreau, Letter to Mr. B [November 16, 1857]).


 This is preceded by subsidiary conclusions that “the character of the ‘maximum operating hours’ requirement is unclear” and that “the MOH can be interpreted as more than a mere maintenance guideline or qualitative safety goal.”


 It is clear to me—and, although the opinion does not say so explicitly, I do not read it to say the contrary—that the question of whether a particular standard is a Boyle “reasonably precise specification” is ultimately a question of how the parties to the transaction themselves regarded it. That is the only rational conclusion, because the only source for deciding that question is the documentary record established by the parties, and the deposition testimony of the various governmental and contractor employees involved in the process. Something is not a “specification” in the ether; the determination as to whether something is a “specification” occurs within the context of the entire design and manufacturing process described in the opinion. This principle is supported by Landgraf v. McDonnell Douglas Helicopter Co., 993 F.2d 558 (6th Cir.), cert. denied, 510 U.S. 993, 114 S. Ct. 553, 126 L. Ed. 2d 454 (1993), discussed at length in the text of this dissent.


 Although the majority points to several documents in the record that mention the MOH of 600 hours, none of those documents defines the term or suggests that the MOH was considered to be a time warranty of performance. Moreover, those documents suggest that the MOH was a maximum—a limit or a goal. Component improvement program task number 557 indicates that “the present pump configuration is limited in MOH and requires maintenance actions in terms of a spin up test to achieve this limit.” (Emphasis added.) Pratt & Whitney’s engineering change proposal 20638R1 indicated that “[v]ane stage cavitation erosion and vane tilt wear are the main durability problems in the Main Fuel Pump which limit the MOH to 600 hours in the F100-PW-200 (F-16),” and recommended changes to the pump and future testing “with the intent of increasing the MOH toward 1000 hours.” Similarly, the Pratt & Whitney internal memorandum cited by the majority indicates that the “current MOH for the F100 MFP is limited to 600 hours primarily because of the effects of vane tilt wear and cavitation erosion.” Chandler-Evan’s report to Pratt & Whitney speaks of obtaining additional data with which they would “be able to make a decision on whether or not to extend the MOH.”
Finally, the majority indicates that after the modulated bypass configured MFP-330 was developed, the product description included the MOH of 1000 hours. Although I am not sure what this has to do with whether the MOH is a specification, and I can discern no reason why this would indicate that the MOH was a minimum of guaranteed performance, what the majority refers to as a product description is simply a rough diagram of the pump with a service evaluation for the F-15 and the F-16. The relevant evaluation provides the following:
“F-16 service evaluation -10 MFP’s have accumulated 5800 hours
-3 high time MFP’s (600 hours) inspected and in excellent condition -Cleared for 1000 hours MOH with next inspection at 800”
If the 1000 hours MOH is now a specification, namely, a time warranty of performance for 1000 hours minimum, I fail to understand why an inspection was required at 800 hours. If anything, this document supports my point that the MOH was a maximum, and, moreover, a goal for performance, not a warranty.


 The discussion in the majority opinion regarding the fact that the MOH was set conservatively and for safety reasons is essentially irrelevant. Of course it was set with safety in mind. But to say that is to imply that the MOH only had to do with safety and not with performance as well. If the entire discussion of the development of the F-16 engine, including its unique fuel pump, makes anything clear it is that that development was an exercise in balancing safety against performance, at practically every stage, and in an environment in which the desired performance could never be obtained with the certainty of complete safety. The discussion in Harduvel v. General Dynamics Corp., 878 F.2d 1311, 1322 (11th Cir. 1989), cert. denied, 494 U.S. 1030,110 S. Ct. 1479,108 L. Ed. 2d 615 (1990), involving the F-16, makes that clear: “The pilots and crews of military aircraft willingly embrace the risks that they assume by volunteering to serve our country. They are not the military doubles of civilian motorists ... or ordinary purchasers of consumer products. The Supreme Co-art’s adoption of the government contractor defense recognizes that one of these risks is the operation of equipment in which safety concerns have been balanced against cost and performance. With respect to consumer goods, state tort law may hold manufacturers liable where such a balance is found unreasonable. In the sensitive area of federal military procurement, however, the balance is not one for state tort law to strike. Although the defense may sometimes seem harsh in its operation, it is a necessary consequence of the incompatibility of modern products liability law and the exigencies of national defense.” (Citation omitted; emphasis added; internal quotation marks omitted.)


 For example, Marvin E. Bryant, who had been the Air Force program manager for the F100 engine, which powered both the F-15 and F-16, testified by deposition that the term MOH means “máximum operating hours.” When asked to describe the nature of his duties with respect to the MOH for the MFP-330, he testified: “My job was to consider the recommendations from the contractors and from the in-house Air Force engineers and logistics regarding the number of hours they thought that it would be safe to operate before it would need to be reviewed for overhaul.” (Emphasis added.) He testified further that there was a margin of safety built into the MOH, stating that because the F-16 was a single engine airplane, as compared to the twin engine F-15, “the numbers of hours that we would allow the components to operate on the F-16 were actually less than on the F-15. That *796allowed you to get information on how the component [was] likely to operate, for extending periods of time, but it also adds to the safety of the component for the F-16.” (Emphasis added.)


 Binns testified regarding “the decision in arriving at the MOH value for the pump” as follows: “[I]n order to establish MOH, we had to tear down the units from the field at certain hours. In other words, we had anywhere from three to five pumps to come in at 300 hours to look at them, determine the condition of the pump, and determine if we could extend the MOH. We would put that particular hardware on the bench to run for an additional length, the next 300 hours or hundred hours, look at it again, and that’s how we extended it.” This was done jointly by United Technologies, Chandler-Evans and the Air Force. Binns also made clear that the purpose of this process of establishing the MOH was to determine how the pump design was faring in actual service operation and use with respect to “[a]ll aspects not just cavitation.”
The testimony of George W. Jahrstorfer, a Chandler-Evans engineer, regarding the setting of an MOH is consistent with that of Binns. Jahr-storfer testified: “It’s usually done by taking some product after a certain number of hours, and doing an inspection, teardown inspection after some period of time. It might have been 200 hours or less, and that data is reviewed by people from our place, from our customer, Pratt & Whitney, and from the [United States] Government, and looking at more than one in some cases, number of units to determine that, yes, we can continue to use this because everything in it is the way we expected it.”


 James Crouch, a project engineer for the F100 engine, testified that, with regard to “setting the MOH for the main fuel pump for the F100 engine during the 1981 through 1983 time frame,” although “us engineers made the recommendation . . . [ultimately it was Mr. Bryant’s agreement to send out a message to the field saying that the limit had been extended that decided if it had been approved or disapproved.” (Emphasis added.) When asked whether “the Air Force itself, as distinguished from Pratt & Whitney or [Chandler-Evans], ha[d] a goal with respect to the main fuel pump MOH after the 1981-83 time frame,” Crouch testified: “I believe that there was the CIP task on the mod by-pass. In this definite task I believe there was maybe a goal stated in that, and there usually is a goal, but I don’t recall exactly what goal for that MOH was, if it was 1000 or 1500 hours or what.” (Emphasis added.) This tes*797timony presents the MOH in terms of limits and goals, not specific time warranties of performance. Nowhere, moreover, does it suggest that “maximum” means “minimum.”


 In this connection, the majority asserts that, although the subsequent 1000 MOH was a goal, the 600 MOH was a specification. One can assert this, but I have found no authority for such a proposition, namely, that of two examples of the exact same standard (although with different numerical values) for the exact same aircraft, both of which serve the exact same functions, one can be a goal and the other a specification. Nor can I understand the logic of such an assertion, particularly when one recognizes that it is essentially the intent of the government that determines whether a standard is a Boyle specification. Moreover, I cannot reconcile the assertion that 600 MOH was a specification and 1000 MOH was a goal with Pratt & Whitney’s stated “intent of increasing the MOH toward 1000 hours.” (Emphasis added.)


 I see no basis for the majority’s assertion that the requirement that the clearance “ ‘not be less than 9 inches, and preferably 12 inches’ may be reasonably construed as less precise than ‘600 MOH,’ ’ ’ especially under the circumstances of these cases. In Landgraf, the government required that the rotors have a clearance of not less than nine inches. In this case, the contractors and government determined that the maximum operating hours for the pump was 600.1 read the Landgraf requirement to set a floor, whereas the MOH, it seems to me, set a ceiling.


 Thus, it is clear that the pumps they inspected had not yet reached their MOH.


 Thus, contrary to the assertion of the majority, the government did take action beyond that taken in Israel and did not, at that time, “[believe] the cause of the problem to be localized.”


 The majority states that “the plaintiff claims that the IVSP failed to comply with the following purchase performance specifications: (1) specifications 3.2.2.11 and 3.2.8, which require that all metallic or parametallic parts have a minimum operational life of 4000 hours and be designed for a life of 6000 hours; (2) specifications 3.2.2.12 and 3.2.2.13, which require that the pump supply ‘the required amount of fuel at the required pressures for the operation of the engine throughout its complete operating range defined [in detail] by this specification’ with or without assistance from the boost pump; (3) specification 3.2.3, which requires the pump to ‘operate continuously, efficiently and safely in accordance with its specified performance characteristics under the environmental standards specified’; (4) specification 3.2.3.2, which requires the pump to permit the engine to ‘air-start’ within certain parameters after pump failure; (5) specifications 3.2.5.2, 3.2.5.5, 3.2.6.1 and 3.2.6.2, which require the pump to perform normally within a range of temperature, altitude, air flow and flight maneuver conditions; and (6) specification 3.3.1.6, which requires the pump to function ‘in world wide corrosive and erosive environments without elaborate protective procedures.’ ”